      Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 1 of 13




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                               )
DONALD J. TRUMP FOR PRESIDENT,                 )   CNIL ACTION FILE NO.
INC.,                                          )
                                               )   COMPLAINT
                         Plaintiff,            )
                                               )   JURY TRIAL DEMANDED
               v.)
                                               )
CNN BROADCASTING,INC.; )
CNN PRODUCTIONS, INC.; and   )
CNN INTERACTIVE GROUP, INC., )
                                               )
                         Defendants.           )
                                               )
                                               )

                                  COMPLAINT

      Plaintiff Donald J. Trump for President, Inc. (the "Campaign"), by         and

through its undersigned attorneys, alleges as follows:

                     INTRODUCTION AND SUMMARY OF'CASE

                                          1.


      Defendants CNN Broadcasting, Inc., CNN Productions, Inc. and CNN

Interactive Group, Inc. (collectively, "CNN") published false and defamatory

statements of and concerning the Campaign, claiming that   it "assessed the potential

risks and benefits of again seeking Russia's help in 2020 and has decided to leave

that option on the table."

{oo1o6sss;1}                              I
         Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 2 of 13




                                          2,

         At the time of publication, CNN was well aware that these statements were

not true, because there was an extensive record of statements from the Campaign

and the administration expressly disavowing any intention            to    seek Russian

assistance. There have been no statements by the Campaign that either constitute

or imply an intention by the Campaign to seek or consider seeking Russian

assistance in the 2020 election, or to "leave that option on the table."

                                          3.

         The Campaign, through counsel, sent a written demand to CNN on February

25, 2020, to retract and apologize for the aforementioned false and defamatory

statements. CNN refused. The Campaign therefore was left with no alternative

but to file this lawsuit to: publicly establish the truth, properly inform CNN's

readers and audience (and the rest      of the world) of the true facts, and       seek

appropriate remedies for the harm caused by CNN's false reporting and failure to

retract and apologize for it.

                                          4.

          CNN has engaged in a systematic pattern of bias against the Campaign,

designed to maliciously interfere with and damage its reputation and ultimately

cause the organization to fail.




{00106s8s;1}                               2
          Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 3 of 13




                                   THE PARTIES

                                           5.


         Plaintiff Donald J. Trump for President, Inc. is a Virginia corporation with

its principal place of business in New York, New     York.   The Campaign operated

the presidential election campaign of Donald J. Trump commencing in 2015, and

has operated his reelection campaign since the President's election.

                                           6.

         On information and belief defendant CNN Broadcasting, Inc. is a Georgia

corporation with its principal place of business in Atlanta, Georgia.

                                           7.

         On information and belief, defendant CNN Productions, Inc. is a Georgia

corporation with its principal place of business in Atlanta, Georgia.

                                           8.


         On information and belief, defendant CNN Interactive Group, Inc. is        a


Delaware corporation with its principal place of business in Atlanta, Georgia.

                                           9.

         On information and belief, defendants CNN Broadcasting, Inc., CNN

Productions, Inc. and CNN Interactive Group, Inc. own and operate the CNN cable

television network and the www.CNN.com website.




                                           a
{00106s8s;1}                               J
          Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 4 of 13




                             JURISDICTION AND VENUE

                                           10.


         This Court has subject matter jurisdiction over this action under 28 U.S.C.   S


1332(a)(1), because the Campaign resides in the State of New York, and CNN

resides        in the States of Georgia and Delaware. Additionally, the amount in
controversy is in the millions of dollars, which exceeds the statutory minimum      of

$75,000.

                                           11.


         Venue is proper in this District under 28 U.S.C. $S 1391(bX1)      &   (bX2),

because CNN is located in this District and published the defamatory statements

alleged herein within this District.

                               STATEMENT OF FACTS

                                           t2.

         On or about June 13,2019, CNN published an article on the www.CNN.com

website entitled "Soliciting dirt on your opponents from a foreign government is a

crime. Mueller should have charged Trump campaign officials with         it" by Laruy
Noble (the "Defamatory Article"). The Defamatory Article claims, among other

things, that the Campaign "assessed the potential risks and benefits         of   again

seeking Russia's help in 2020 and has decided to leave that option on the table."




{00106s8s;1}                               4
           Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 5 of 13




The Defamatory Article does not cite to any facts or reasoning in support of this

claim.

                                            13.


          The Defamatory Article is false. In fact, the Campaign has repeatedly and

openly disclaimed any intention to seek Russian involvement in the 2020 election.

The examples of this are too numerous to fully enumerate, but examples include:

(a) then-Press Secretary Sarah Sanders stated on August 2,2078 that "[s]ince the

beginning of his administration, President Trump has implemented a whole-of-

government approach to safeguard our nation's elections. The President has made

it clear that his administration will not tolerate foreign interference in our elections

from any nation-state or other dangerous actor"; (b) on September 72,2078, while

signing an executive order imposing sanctions on foreign countries who interfere

in United States elections, the White House issued a statement that "the United

States     will not tolerate any form of foreign meddling in our elections"; and (c) on

May 13, 2019, the White House stated it would not use any information hacked or

stolen by foreign adversaries in the 2020 election.

                                            t4.

           There have been no public statements made by the Campaign with respect to

the 2020 election that can be reasonably interpreted as "seeking Russia's help" or

"leav[ing] that option on the table."


{00 106585;1}
         Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 6 of 13




                                          15.


          The statement that the Campaign has "decided to leave th[e] option on the

table" of seeking Russian assistance was made up out of whole cloth. Despite

extensive reporting on the Campaign and its strategies, including by CNN, there

have been no reports       of any assessment by the Campaign to potentially     seek

Russian assistance in connection with the 2020 election, nor any reports about any

decision       of the Campaign to "leave that option on the table." Rather, both
statements by CNN are outright false, and fabricated.

                                          16.

          It is not entirely surprising that CNN would   publish such blatantly false

statements about the Campaign. There is extensive evidence that CNN and its

writer, Larry Noble, are extremely biased against the Campaign. This evidence

includes, among other things, undercover video footage taken by the Project

Veritas news organization in which CNN staff members admit on camera that

CNN's coverage is extremely biased against the Campaign, the administration, and

Republicans in general.

                                          17.

         In the Project Veritas footage, Nick Neville, a Media Coordinator at CNN,

admits that CNN's chief executive, Jeff Zucker, has a personal vendetta against the

President.


{00106s8s;1}                              6
          Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 7 of 13




                                           18.


          John Bonifield, a Supervising Producer at CNN, states in the Project Veritas

footage that CNN's coverage regarding Russia's alleged interference with the 2016

election was "mostly bullshit" and that the President "is probably right to say...you

are witch hunting me."

                                           19.

          Christian Sierra, a Media Coordinator at CNN, states in the Project Veritas

footage that Mr. Zucker wanted impeachment to be the top story every day, that

"everyone at the network" complains about the amount of such coverage, and that

CNN's "Democratic interviews are like softballs, compared to the Republicans."

                                           20.

          Cary Poarch, a CNN employee in the Washington, D.C. bureau, states in the

Project Veritas footage that CNN "purports to be facts first, and that's clearly not

the case."

                                           21.

          The news stories at www.CNN.com follow the same extremely biased news

perspective. According to a recent, reliable survey, 93oA           of all   stories at

www.CNN.com were aggressively negative about the current President, whereas

coverage of past Presidents was only around 50% negative.




{00106s8s;1}                                7
          Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 8 of 13




                                          22.

          Larry Noble, the author of the Defamatory Article, has a record of malice

and bias against the President as   well. On February 14,2020, Mr. Noble tweeted:

'oTrump cheats and lies, and when caught, lies again and claims the right to make

the rules. He claims defeats as victories, takes credit for anyone's success and

blames his failures on others. And the Republicans have told him they are fine

with that, so he's just getting started." Mr. Noble has written numerous articles

accusing the President     of criminal activity, and of campaign finance and ethics

violations, and has lodged a complaint against a Super-PAC which supports the

President.

                                          23.

          CNN clearly had a malicious motive in publishing the Defamatory Article,

and acted with reckless disregard for the       truth. Extensive public information,
known by and available to CNN, confirms that the Campaign has not sought

Russian help     in the 2020 election and has made no statements about seeking any

such help. On information and belief, CNN engaged in extensive reporting on the

Campaign and its strategies, and was aware at the time         of publication of   the

Defamatory Article that the Campaign had not decided to "leave th[e] option on

the table" of seeking Russia's help in the 2020 election. CNN knowingly

disregarded all such information when it published the Defamatory Article.


{00105585;1}
           Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 9 of 13




                                               24.

           CNN never informed the Campaign that it was going to publish the claims in

the Defamatory Ar1icle, did not afford the Campaign an opportunity to verify the

accuracy of the claims before publication, and did not reach out to the Campaign

for comment.

                                               25.

           The Defamatory Article defamed the Campaign in its trade or profession,

because         it   falsely accuses the Campaign of considering a strategy of disloyal,

unethical and potentially unlawful conduct: seeking the assistance          of a foreign
adversary of the United States to improperly influenoe an election result.

                                               26.

           The Defamatory Article has forced, and    will continue to force, the Campaign

to expend funds on corrective advertisements and to otherwise publicize the fact

that the Campaign is not seeking Russia's help, nor leaving that "option on the

table," in the 2020 election campaign. The Campaign was damaged in an amount

to be proven attrial, in the millions of dollars.




{00105s8s;1.}                                   9
         Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 10 of 13




                              FIRST CAUSE OF ACTION

                                         (Libel)

                                           27.

          The Campaign realleges and incorporates by this reference Paragraphs       1



through 26 as though fully set forth herein.

                                           28.

          CNN published the Defamatory Article on or about June 13, 2019.

                                           29.

         The Defamatory Article contains false statements of fact.

                                           30.

         The false statements in the Defamatory Article are of and concerning the

Campaign       in that they   allege the Campaign    is actively   considering seeking

Russia's assistance in the 2020 election campaign.

                                           31.

          The Campaign is concededly a public figure, and the false statements were

made with actual malice, as alleged herein.

                                           32.

          The false statements defamed the Campaign in its trade or profession.




{00106s8s;1}                                10
        Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 11 of 13




                                           aa
                                           JJ.

         The false statements caused actual damage to the Campaign, the full amount

of which will be proven attrial, but is in the millions of dollars.

                                           34.

         CNN's actions show willful misconduct, malice, fraud,          wantonness,

oppression and that entire want of care which raises a presumption of conscious

indifference to the consequences, and accordingly the Campaign is entitled to an

award of punitive damages against CNN.

                               DEMAND FOR JURY TRIAL

         The Campaign hereby demands a trial by   jrry.

                                 PRAYER FOR RELIEF

         WHEREFORE, the Campaign prays for relief as follows:

               i.     Compensatory damages in the millions of dollars, according to

                      proof;

               ii.    Presumed damages according to proof;

               iii.   Punitive damages according to proof;

               iv.    Costs of suit; and

               v.     Such other and further relief as the Court may deem just and

                      proper.




{00105s8s;1}                               11
        Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 12 of 13




Dated: March   6,2020            Respectfully submitted,

                                 DONALD J. TRUMPJOR PRESIDENT, INC.
                                       r')
                                       | )*--^=4'z 4---=-
                                 By: /s/J. David Hopkins
                                    J. David Hopkins, Esq.
                                    Georgia Bar No. 366505
                                    J. David Hopkins Law,LLC
                                    130 Barksdale Drive
                                    Atlanta, Georgia 30309
                                    Telephone : @0a) 353-5 1 84
                                    DHopkins@J DHopkinsLaw. corn

                                    Charles J. Harder, Esq.
                                    (Pro Hac Vice Application forthcoming)
                                    HARDER LLP
                                    132 South Rodeo Drive, Fourth Floor
                                    Beverly Hills, California 90212
                                    Telephone : @2Q 203- 1 600
                                    C Harder@HarderllP. com




{00106s85;1}                          t2
         Case 1:20-cv-01045-MLB Document 1 Filed 03/06/20 Page 13 of 13




                   CERTIFICATE OF TYPE SIZE AND STYLE

         Counsel certifies that the size and style of type used in the foregoing

document is Times New Roman 14 point.

                                                       oJ%":
                                                       J. David Hopkins, Esq.




{00106s8s,1}                                T3
